Exhibit 10.1


SEVERANCE AGREEMENT
This Severance Agreement (this “Agreement”) is dated as of __________, 20__,
between Louisiana-Pacific Corporation, a Delaware corporation (the “Company”),
and __________ (the “Executive”).
Recitals
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) desires to provide the Executive with certain
severance benefits upon the Executive’s termination of employment under certain
circumstances. These benefits will provide the Executive with enhanced financial
security and incentive and encouragement to remain with the Company.
NOW, THEREFORE, in consideration of the premises provided for in this Agreement,
including the restrictive covenants provided for in Section 6 hereof and the
Release provided for in Section 7 hereof, the Company and the Executive agree as
follows:
1.Definitions:
1.1    Actual Annual Incentive: The term “Actual Annual Incentive” shall mean
the annual cash incentive that the Executive would have earned under the
Company’s annual incentive programs for the fiscal year in which the Executive’s
Termination of Employment occurs had the Executive remained continuously
employed by the Company (and otherwise eligible for an annual cash incentive
payout).
1.2    Annual Base Salary: The term “Annual Base Salary” shall mean the
Executive’s annual base salary as in effect on the Effective Date, as the same
may be increased from time to time.
1.3    Cause: The term “Cause” shall mean:
(a)    the Executive’s commission of, or guilty plea or plea of no contest to, a
felony or any crime that involves moral turpitude (regardless of whether there
is injury to the Company);
(b)    the Executive’s breach of any of the Executive’s restrictive covenant
obligations with respect to the Company;
(c)    the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive's
duties; or
(d)    the willful breach of a material element of the Company’s Code of
Business Conduct or other applicable workplace policies or the willful engaging
by the Executive in illegal conduct, gross negligence, bad faith or intentional
misconduct, in each case which causes, or in the reasonable judgment of the
Company, is likely to cause, either reputational or economic harm to the
Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of an officer of the Company who
is senior to the Executive or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three‑quarters of the
entire membership of the Board (or, if the Executive is a member of the Board,
three-quarters of the membership of the Board other than the Executive) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described above,
and specifying the particulars thereof in detail.
1.4    Code: The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
1.5    Disability: The term “Disability” shall mean the absence of the Executive
from the Executive's duties with the Company on a full‑time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive's
legal representative.
1.6    Good Reason: The term “Good Reason” shall mean, without the Executive’s
consent:
(a)    a material diminution in the Executive’s base salary; provided, however,
that an across-the-board reduction affecting all of the Company’s officers shall
not (standing alone) constitute Good Reason for purposes of this Agreement;
(b)    a material diminution in the Executive’s authority, duties or
responsibilities (other than any such diminution during a period of the
Executive’s incapacity due to physical or mental illness);
(c)    a material breach by the Company of a material agreement with the
Executive; or
(d)    the relocation of the Executive’s primary workplace to a location (i)
more than 50 miles away from the Executive’s workplace in effect immediately
prior to such relocation and (ii) farther from the Executive’s then-current
primary residence than the original primary workplace location.
In order for the Executive’s Termination of Employment to be considered a
termination for “Good Reason,” the Executive must give Notice of Termination for
Good Reason (citing the event relied upon for such Termination of Employment)
within 60 days of the event giving rise to the decision to terminate for Good
Reason. The Executive in each such case shall allow the Company 30 days after
the Notice of Termination to remedy the event giving rise to the decision to
terminate for Good Reason. If the Company fails to remedy the event giving rise
to the decision to terminate for Good Reason, the Executive shall have 10 days
thereafter to terminate employment for Good Reason.
1.7    Notice of Termination: The term “Notice of Termination” shall have the
meaning set forth in Section 4 of this Agreement.
1.8    Target Annual Incentive: The term “Target Annual Incentive” shall mean
the Executive’s target annual cash incentive under the Company’s annual
incentive programs for the fiscal year in which the Executive’s Termination of
Employment occurs (or, if no target annual cash incentive has been set for such
fiscal year, the Executive’s target annual cash incentive for the immediately
preceding fiscal year).
1.9    Termination Date: The term “Termination Date” shall mean the effective
date of the Executive’s Termination of Employment with the Company.
1.10    Termination of Employment: The term “Termination of Employment” means
termination of employment within the meaning of Treasury Regulation Section
1.409A-1(h)(1)(ii).
2.    Term of Agreement: The term of this Agreement (the “Term”) shall commence
as of the date hereof (the “Effective Date”) and shall expire on the close of
business on the third anniversary of the Effective Date; provided, however,
that, commencing on the third anniversary of the Effective Date and on each
anniversary of the Effective Date thereafter (in each case, a “Renewal Date”),
the Term of this Agreement will automatically be extended for an additional year
unless, not later than 60 days prior to the applicable Renewal Date, the Company
or the Executive shall have given notice that it or the Executive, as the case
may be, does not wish to have the Term extended. Subject to any limits on
applicability contained therein, Section 6 hereof shall survive and continue in
full force in accordance with its terms notwithstanding any expiration of the
Term; provided, however, that Section 6 will only survive if the Executive’s
Termination of Employment occurs during the Term.
3.    At-Will Employment: The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
4.    Notice of Termination: Any Termination of Employment of the Executive by
the Company, or by the Executive, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 9 of this Agreement.
The Notice of Termination shall specify a Termination Date, which date, in the
case of a Termination of Employment by the Executive (unless waived by the
Company), shall be no less than 40 days after the giving of the notice. In the
case of a Termination of Employment by the Company for Cause or by the Executive
for Good Reason, the Notice of Termination shall (a) indicate the specific
termination provision in this Agreement relied upon and (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for the Executive’s Termination of Employment under the
provision so indicated. The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
5.    Severance Compensation:
5.1    Normal Compensation and Benefits through Termination: If the Executive
experiences a Termination of Employment for any reason, the Company shall
(a) pay the Executive (or the Executive’s estate or beneficiary, as applicable)
any Annual Base Salary that has accrued but is unpaid through the Termination
Date, and any accrued vacation pay, in accordance with the Company’s normal
payroll practices, and (b) timely pay or provide to the Executive (or the
Executive’s estate or beneficiary, as applicable) any other amounts or benefits
required to be paid or provided which the Executive is eligible to receive under
any plan, program, policy or practice or contract or agreement of the Company
and its affiliated companies.
5.2    Severance Compensation:
(a)    If the Executive experiences a Termination of Employment during the Term
of this Agreement because (1) the Company terminates the Executive’s employment
other than due to Cause or the Executive’s death or Disability, or (2) the
Executive terminates the Executive’s employment for Good Reason, then:
(i)    the Company shall, no later than on March 15 of the calendar year
following the calendar year in which the Termination of Employment occurs, pay
to the Executive a lump sum amount in cash equal in value to the product of the
Actual Annual Incentive multiplied by a fraction, the numerator of which is the
number of days in the fiscal year in which the Termination of Employment occurs
through the Termination Date, and the denominator of which is 365;
(ii)    the Company shall, on the 60th day following the Termination Date, pay
to the Executive a lump sum amount in cash equal in value to the product of 2.0
times the sum of (1) the Executive’s Annual Base Salary plus (2) the Executive’s
Target Annual Incentive;
(iii)    if the Executive elects continuation coverage under the Company’s
medical plan pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) within the time period prescribed pursuant to COBRA,
then the Company shall reimburse the Executive for the Executive’s COBRA
payments (provided such reimbursement does not result in any taxes or penalties
for the Company) for such coverage (at the coverage levels in effect immediately
prior to the Executive’s Termination of Employment) until the earlier of (1) the
date that is 24 months after the Termination Date and (2) the Executive’s
eligibility for any such coverage under another employer’s or any other medical
plan. The reimbursements will be made by the Company to the Executive consistent
with the Company’s normal expense reimbursement policies. The Executive shall be
responsible for the full amount of COBRA premiums for any periods exceeding the
time set forth above. In the event that the Executive’s COBRA coverage period
expires during the time set forth above, the Company shall make a monthly cash
payment for the remainder of such period to the Executive in an amount equal to
the Executive’s monthly COBRA premium in effect immediately prior to such
expiration;
(iv)    the Company shall, for a period of 24 months after the Executive’s
Termination Date and at its sole expense as incurred (not to exceed, in total,
an amount equal to $10,000), provide the Executive with reasonable and customary
outplacement services, the provider of which shall be selected by the Executive
in the Executive’s sole discretion; and
(v)    with respect to any equity compensation awards the Executive may have
received under any equity compensation plans or arrangements sponsored by the
Company:
(1)
upon the Executive’s Termination of Employment, such awards that are unvested
and are not subject to vesting upon the attainment of performance goals shall
immediately vest, and for stock options and stock appreciation rights become
exercisable, in an amount equal to (A) the product of (i) the total number of
shares subject to such award multiplied by (ii) a fraction, the numerator of
which is equal to the number of calendar days that elapsed from the grant date
of the applicable award to the Executive’s Termination Date and the denominator
of which is equal to the full number of calendar days in the vesting period of
such award, less (B) the number of shares with respect to such award that had
already become vested as of the Termination Date;

(2)
such awards that are unvested and subject to vesting upon the attainment of
performance goals shall become vested in an amount equal to (A) the product of
(i) the total portion of the award that would have vested following the end of
the full performance period based on actual performance in accordance with the
terms of the governing arrangements under which such performance-based award was
granted multiplied by (ii) a fraction, the numerator of which is equal to the
number of calendar days that elapsed from the commencement date of the
performance period of such award to the Executive’s Termination Date and the
denominator of which is equal to the full number of calendar days in the
performance period of such award, less (B) the portion of such award that had
already become vested as of the Termination Date, but in no event may discretion
be exercised to reduce any such performance award below the formulaic payout
amount unless such discretion is applied across-the-board for all of the
Company’s officers; and

(3)
if any such awards are stock appreciation rights or stock options that are not
intended to qualify as “incentive stock options” under Section 422 of the Code,
those stock appreciation rights or stock options will remain exercisable for a
period of three months following the Termination Date, but in no event later
than the date on which the stock appreciation rights or stock options would have
expired if the Executive had remained in continuous employment with the Company.

Equity compensation awards that vest as a result of this Section 5.2(a)(v) shall
otherwise be subject to terms consistent with the equity compensation plans or
arrangements under which they were granted, including the time for payment of
such awards.
(b)    The benefits and payments required by this Section 5.2 shall be subject
to Section 19 and to the timely execution and delivery (and non-revocation) by
the Executive of the Release described in Section 7 hereof.
5.3    No Offset; Mitigation: The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set‑off, counterclaim, defense or other
claim, right or action which the Company may have against the Executive. The
Company, however, may independently pursue any right of recoupment or recovery
which it may have against the Executive based on policy, contract or otherwise.
The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor, except as provided in Section 5.2(a)(iii), shall the amount of
any payment or benefit provided for under this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Termination Date, or otherwise.
6.    Competitive Activity; Non-Solicitation; Confidentiality:
6.1    Acknowledgements and Agreements: The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company, the
Executive shall be brought into frequent contact with existing and potential
customers of the Company. Executive also agrees that trade secrets and
confidential information of the Company, more fully described in Section 6.5,
gained by the Executive during the Executive’s association with the Company,
have been developed by the Company through substantial expenditures of time,
effort and money and constitute valuable and unique property of the Company. The
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the Company’s business that the Executive not compete with
the Company during Executive’s employment with the Company and not compete with
the Company for a reasonable period thereafter, as further provided in the
following Sections. The Executive further acknowledges that the provisions of
this Section 6 apply without regard to whether the Executive is entitled to
receive severance under Section 5 of this Agreement; provided, however, that the
provisions of this Section 6 shall not apply if the Executive is entitled to
severance compensation or benefits under a Change in Control Arrangement.
6.2    Covenants:
(a)    Covenants During Employment: While employed by the Company, the Executive
shall not compete with the Company anywhere in the world. In accordance with
this restriction, but without limiting its terms, while employed by the Company,
the Executive shall not:
(i)    enter into or engage in any business which competes with the Company’s
Business;
(ii)    solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes
with, the Company’s Business;
(iii)    divert, entice or otherwise take away any customers, business,
patronage or orders of the Company or attempt to do so; or
(iv)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business.
(b)    Covenants Following Termination: For a period of 24 months following the
Termination Date, the Executive shall not:
(i)    enter into or engage in any business which competes with the Company’s
Business within the Restricted Territory;
(ii)    solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business, wherever located,
that competes with, the Company’s Business within the Restricted Territory;
(iii)    divert, entice or otherwise take away any customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or
(iv)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business within the Restricted Territory.
(c)    Indirect Competition: For the purposes of this Section, but without
limitation thereof, the Executive shall be in violation thereof if the Executive
engages in any or all of the activities set forth therein directly as an
individual on the Executive’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Executive or the Executive’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.
(d)    If it shall be judicially determined that the Executive has violated this
Section 6.2, then the period applicable to each obligation that the Executive
shall have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.
6.3    The Company: For purposes of this Section 6, the Company shall include
any and all direct and indirect subsidiary, parent, affiliated or related
companies of the Company for which the Executive worked or had responsibility at
the time of the Executive’s Termination of Employment and at any time during the
two-year period prior to such Termination of Employment.
6.4    Non-Solicitation: For a period of 24 months following the Termination
Date, the Executive shall not, directly or indirectly, at any time, during the
period of the Executive’s employment or thereafter, attempt to disrupt, damage,
impair or interfere with the Company’s business by soliciting, attempting to
solicit, or otherwise attempting to cause any Company employees to resign from
their employment with the Company, or by disrupting the relationship between the
Company and any of its consultants, agents or representatives. The Executive
acknowledges that this covenant is necessary to enable the Company to maintain a
stable workforce and remain in business.
6.5    Further Covenants:
(a)    The Executive shall keep in strict confidence, and shall not, directly or
indirectly, at any time, during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, without limitation as to when or how the Executive may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, manufacturing and servicing methods
and business techniques, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information and other business information.
The Executive specifically acknowledges that all such confidential information,
whether reduced to writing, maintained on any form of electronic media or
maintained in the mind or memory of the Executive, and whether compiled by the
Company and/or the Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the Executive’s Termination of Employment
shall constitute a misappropriation of the Company’s trade secrets.
(b)    The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, the DTSA provides that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.
(c)    The Executive agrees that upon the Executive’s Termination of Employment
with the Company for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including, without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
subsection (a). In the event that such items are not so returned, the Company
shall have the right to charge the Executive for all reasonable damages, costs,
attorneys’ fees and other expenses incurred in searching for, taking, removing
and/or recovering such property.
(d)    The Executive agrees that upon the Executive’s Termination of Employment
with the Company for any reason, the Executive shall, upon reasonable notice
(not unreasonably interfering with the Executive’s other business endeavors),
advise and assist the Company and its counsel in preparing such operational,
financial, and other reports, or other filings and documents, as the Company may
reasonably request, and otherwise cooperate with the Company and its affiliates
with any request for information or with any investigation involving the Company
or any of its affiliates. The Executive also agrees, upon such reasonable
notice, to assist the Company and its counsel in prosecuting or defending
against any litigation, complaints, or claims against or involving the Company
or its affiliates. The Company shall pay the Executive’s reasonably-incurred
travel costs and expenses in the event it requires the Executive to provide such
assistance. In addition, for such assistance, the Executive will be compensated
for the Executive’s time at a reasonable rate.
6.6    Discoveries and Inventions; Work Made for Hire:
(a)    The Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (i) relates to the business of the Company, or (ii) relates to the
Company’s actual or demonstrably anticipated research or development, or
(iii) results from any work performed by the Executive for the Company, the
Executive shall assign to the Company the entire right, title and interest in
and to any such idea, discovery, invention, improvement, software, writing or
other material or design. The Executive has no obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that the Executive conceives and/or develops entirely on the Executive’s own
time without using the Company’s equipment, supplies, facilities, or trade
secret information unless the idea, discovery, invention, improvement, software,
writing or other material or design: (x) relates to the business of the Company,
or (y) relates to the Company’s actual or demonstrably anticipated research or
development, or (z) results from any work performed by the Executive for the
Company. The Executive agrees that any invention, improvement, software, writing
or other material or design that relates to the business of the Company, or
relates to the Company’s research or development, which is conceived or
suggested by the Executive, either solely or jointly with others, within one
year following the Executive’s Termination of Employment shall be presumed to
have been so made, conceived or suggested in the course of such employment with
the use of the Company’s equipment, supplies, facilities, and/or trade secrets.
(b)    In order to determine the rights of the Executive and the Company in any
idea, discovery, invention, improvement, software, writing or other material,
and to insure the protection of the same, the Executive agrees that during the
Executive’s employment, and for one (1) year after the Executive’s Termination
of Employment, the Executive shall disclose immediately and fully to the Company
any invention, improvement, software, writing or other material or design
conceived, made or developed by the Executive solely or jointly with others that
relates to the business of the Company, or relates to the Company’s research or
development. The Company agrees to keep any such disclosures confidential. The
Executive also agrees to record descriptions of all work in the manner directed
by the Company and agrees that all such records and copies, samples and
experimental materials shall be the exclusive property of the Company. The
Executive agrees that at the request of and without charge to the Company, but
at the Company’s expense, the Executive shall execute a written assignment of
the idea, discovery, invention, improvement, software, writing or other material
or design to the Company and shall assign to the Company any application for
letters patent or for trademark registration made thereon, and to any common-law
or statutory copyright therein; and that the Executive shall do whatever may be
necessary or desirable to enable the Company to secure any patent, trademark,
copyright, or other property right therein in the United States and in any
foreign country, and any division, renewal, continuation, or continuation in
part thereof, or for any reissue of any patent issued thereon. In the event the
Company is unable, after reasonable effort, and in any event after ten (10)
business days, to secure the Executive’s signature on a written assignment to
the Company of any application for letters patent or to any common-law or
statutory copyright or other property right therein, whether because of the
Executive’s physical or mental incapacity or for any other reason whatsoever,
the Executive designates the General Counsel of the Company to act on the
Executive’s behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of such letters
patent, copyright or trademark.
(c)    The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item shall recognize the Company as the copyright owner, shall
contain all proper copyright notices, e.g., “(creation date) Louisiana-Pacific
Corporation, All Rights Reserved,” and shall be in condition to be registered or
otherwise placed in compliance with registration or other statutory requirements
throughout the world.
6.7    Communication of Contents of Agreement: While employed by the Company and
for 24 months thereafter, the Executive shall communicate the contents of
Section 6 of this Agreement to any person, firm, association, partnership,
corporation or other entity that the Executive intends to be employed by,
associated with or represent.
6.8    Confidentiality Agreements: The Executive agrees that the Executive shall
not disclose to the Company or induce the Company to use any secret or
confidential information belonging to the Executive’s former employers. Except
as indicated, the Executive warrants that the Executive is not bound by the
terms of a confidentiality agreement or other agreement with a third party that
would preclude or limit the Executive’s right to work for the Company and/or to
disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during employment with the
Company. The Executive agrees to provide the Company with a copy of any and all
agreements with a third party that preclude or limit the Executive’s right to
make disclosures or to engage in any other activities contemplated by the
Executive’s employment with the Company.
6.9    Non-Disparagement:
(a)    The Executive agrees that the Executive shall not, unless compelled by a
court or governmental agency, make, or cause to be made, any statement or
communication regarding the Company, its subsidiaries or affiliates to any third
parties that disparages the reputation or business of the Company or any of its
subsidiaries or affiliates; provided, however, that such restriction shall not
apply to statements or communications made in good faith in the fulfillment of
the Executive’s duties with the Company.
(b)    The Company shall reasonably direct the officers and directors of the
Company not to make or issue, or procure any person, firm, or entity to make or
issue, any statement in any form, including written, oral and electronic
communications of any kind, which conveys negative or adverse information about
the Executive. This paragraph does not apply to truthful testimony or disclosure
compelled or required by applicable law or legal process.
(c)    Nothing in this section is intended to or shall prohibit any person or
entity (including, without limitation, the Executive) from: (i) providing
truthful testimony compelled by applicable law or legal process; or (ii)
cooperating fully and truthfully with any government authority conducting an
investigation into any potential violation of any law or regulation.
6.10    Relief: The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8 and 6.9 inclusive, of this Agreement, without the
necessity of proof of actual damage.
6.11    Reasonableness: The Executive acknowledges that the Executive’s
obligations under this Section 6 are reasonable in the context of the nature of
the Company’s Business and the competitive injuries likely to be sustained by
the Company if the Executive were to violate such obligations. The Executive
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by, the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
6.12    Definitions:
(a)    “Company’s Business” means the design, manufacture and marketing of any
siding or panel building products for the new home or multi-family construction,
repair and remodeling, and outdoor structures markets and any additional
building products or services that compete with products or services that the
Company is designing, manufacturing, and/or marketing as of the Termination
Date, as evidenced by the books and records of the Company. For avoidance of
doubt, the parties agree that the companies listed on the separate document
provided to the Executive with this Agreement titled “Competing Companies” and
their affiliates (and any successors thereto) and any other manufacturer of
oriented strand board compete with the Company.
(b)    “Restricted Territory” means: all of North America.
7.    Release: Notwithstanding any provision herein to the contrary, the Company
will have no obligation to make any payments or provide any benefits under this
Agreement that are not otherwise required to be paid or provided to the
Executive pursuant to applicable law unless (i) within 60 days following the
Termination Date, the Executive executes and delivers to the Company a full and
complete release of claims, in a form approved by the Company (the “Release”),
and (ii) any applicable revocation period has expired during such 60-day period
without the Executive revoking such Release.
8.    Successors, Binding Agreement and Complete Agreement:
8.1    Successors: The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, to assume and agree to perform this
Agreement.
8.2    Binding Agreement: This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representative, executor,
administrators, successors, heirs, distributees and legatees. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.
8.3    Complete Agreement; Coordination with Other Arrangements: Except with
respect to any Change in Control Employment Agreement (or other individual
arrangement with the Company that provides for severance compensation or
benefits primarily following or in connection with a “change in control”)
between the Company and the Executive (a “Change in Control Arrangement”), this
Agreement embodies the complete agreement and understanding between the parties
with respect to the subject matter hereof and effective as of its date
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof in any way. Notwithstanding anything here in to the
contrary, in the event that the Executive experiences a termination of
employment that entitles the Executive to compensation or benefits under a
Change in Control Arrangement, then the Executive shall not be entitled to any
compensation or benefits under this Agreement, and the Term of this Agreement
shall immediately cease (and, for the avoidance of doubt, in no event shall
there be any duplication of benefits between any such Change in Control
Arrangement and this Agreement).
9.    Notices. For the purpose of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
given by hand delivery or by registered or certified mail, return receipt
requested, postage prepaid, addressed as indicated below, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.
If to the Company:
Louisiana-Pacific Corporation
Attention: General Counsel
414 Union Street
Nashville, Tennessee 37219

If to the Executive:
The Executive’s current address
on file with the Company

10.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Tennessee,
without giving effect to the principles of conflict of laws of such State.
11.    Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. If the Executive files a claim for benefits under
this Agreement with the Company, the Company will follow the claims procedures
set out in 29 C.F.R. Section 2560.503-1.
12.    Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
13.    Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
14.    Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company.
15.    Withholding of Taxes: The Company may withhold from any amount payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
16.    Nonassignability: This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations, hereunder, except as provided in
Sections 8.1 and ‎8.2 above. Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Executive’s will or by the laws of descent and distribution and
in the event of any attempted assignment or transfer contrary to this Section
the Company shall have no liability to pay any amounts so attempted to be
assigned or transferred.
17.    Legal Fees: In the event that the Executive or the Company brings any
proceeding or any legal action to enforce the terms of this Agreement, each of
the Company and the Executive shall bear its own attorneys’ fees and costs in
connection with such proceeding or legal action.
18.    Potential Adjustment of Payments and Benefits:
18.1    This Section 18 shall only apply in a case where there has been a change
in control for purposes of Section 280G of the Code, but such event is not a
triggering event for purposes of a Change in Control Arrangement.
Notwithstanding any other provisions in this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including,
without limitation, any payment or benefit received in connection with a the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or in part) to any excise tax imposed under Section 4999 of the Code, or
any successor provision thereto (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, agreement, arrangement or program, the Total
Payments provided under this Agreement shall be reduced (but in no event to less
than zero) in the following order to the minimum extent necessary so that no
portion of the Total Payments is subject to the Excise Tax: (a) cash payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code; (b) all other cash payments not described in clause (a), with
amounts that are payable last reduced first; and (c) all other non-cash benefits
not otherwise described in clauses (a) and (b) on a pro-rata basis (the payments
and benefits in clauses (a), (b), and (c), together, the “Potential Payments”);
provided, however, that the Potential Payments shall only be reduced if (x) the
net amount of the Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments),
is greater than or equal to (y) the net amount of the Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments). The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 18 shall not of itself limit or
otherwise affect any other rights of Executive under this Agreement.
18.2    All determinations under this Section 18 shall be made at the expense of
the Company by a nationally recognized accounting firm or law firm selected by
the Company (the “Tax Advisor”). The Company and the Executive will each provide
the Tax Advisor access to and copies of any books, records and documents in the
possession of the Company or the Executive, as the case may be, reasonably
requested by the Tax Advisor, and otherwise cooperate with the Tax Advisor in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 18.
19.    Section 409A of the Code:
19.1    General: To the extent applicable, it is intended that this Agreement
comply with or be exempt from the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Executive. This Agreement shall be administered and interpreted in
a manner consistent with this intent. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code.
19.2    Delayed Payments: Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee,” determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
on the Executive’s Termination Date and if any portion of the payments or
benefits to be received by the Executive upon Termination of Employment would
constitute a “deferral of compensation” subject to Section 409A, then to the
extent necessary to comply with Section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s Termination Date will instead be paid or made
available on the earlier of (i) the first business day of the seventh month
after Executive’s Termination Date, or (ii) the Executive’s death.
19.3    Reimbursements: If any reimbursements or in-kind benefits provided by
the Company pursuant to this Agreement would constitute deferred compensation
for purposes of Section 409A of the Code, such reimbursements or in-kind
benefits shall be subject to the following rules: (i) the amounts to be
reimbursed, or the in-kind benefits to be provided, shall be determined pursuant
to the terms of the applicable benefit plan, policy or agreement and shall be
limited to the Executive’s lifetime and the lifetime of the Executive’s eligible
dependents; (ii) the amounts eligible for reimbursement, or the in-kind benefits
provided, during any calendar year may not affect the expenses eligible for
reimbursement, or the in-kind benefits provided, in any other calendar year;
(iii) any reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and (iv) the Executive’s right to an in-kind benefit or
reimbursement is not subject to liquidation or exchange for cash or another
benefit.
19.4    Amendments: Notwithstanding any provision of this Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
Executive shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Executive harmless from any or all of such taxes or
penalties.
20.    Other Acknowledgements: Nothing in this Agreement prevents the Executive
from providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations. Furthermore, no Company policy or
individual agreement between the Company and the Executive shall prevent a
Participant from providing information to government authorities regarding
possible legal violations, participating in investigations, testifying in
proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.), or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by privilege.
[Signature page follows]


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first set forth above.








By:

Executive

LOUISIANA-PACIFIC CORPORATION
By:

[NAME]

Its: [TITLE]



